Citation Nr: 1730963	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2007 rating decision, in relevant part, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 50 percent effective April 13, 2005.  The Veteran perfected an appeal on this issue that was adjudicated by the Board in a May 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2012 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2011 decision, and remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD to the Board for action consistent with the terms of the JMR.  This JMR also noted that the May 2011 Board decision did not adequately explain why the issue of a total disability rating based on individual unemployability due to service connected disability (TDIU) was not raised by the record in light of Rice v. Shinseki, 22 Vet .App. 447 (2009).

In August 2012, the Board remanded the issues of an increased initial rating for PTSD and entitlement to TDIU for further development.

The November 2012 rating decision denied service connection for lumbar spondylosis and lumbar strain and denied the Veteran's claim for an increased rating for diabetes mellitus, type II.  The Veteran perfected his appeal of this rating decision.

In February 2016, the Board reopened the Veteran's claim of service connection for a low back disorder, granted an increased initial rating for PTSD, denied and increased initial rating for diabetes mellitus, and remanded the issues of service connection for a low back disorder and entitlement to TDIU for further development.

The increased rating for PTSD was effectuated in a March 2016 rating decision.

The Board notes that the Veteran testified at a video conference hearing before another Veterans Law Judge in March 2011 on the underlying PTSD claim.  A transcript of the March 2011 hearing is associated with the claims file.  It does not include testimony on either of the issues currently before the Board.


FINDINGS OF FACT

1.  The Veteran's current low back disorder did not manifest during service or within one year of separation from active service and is not etiologically related to his active service.

2.  The Veteran's service connected disabilities have not rendered him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


I.  Service Connection - Back

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  This presumption only applies to periods of active duty and not to the Veteran's active duty training (ACDUTRA) or inactive duty training (IDT) because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

In this case, the Veteran has been diagnosed with lumbar spondylosis (arthritis).  The record does not include any x-ray evidence from within one year of the Veteran's separation from service in October 1968 or May 1991.  Instead, he was first diagnosed with this in October 2007.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

Here the Veteran has chronic low back pain due to arthritis of the lumbar spine. 

The Veteran has linked his current back condition to a back injury during his service in the Republic of Vietnam in January or February 1968 wherein he fell running to the safety bunker.  The Veteran has also submitted several copies of his September 1968 Report of Medical History (RMH) at the time of his separation examination showing complaints of recurrent back pain ( check mark in the "YES" box for recurrent back pain).  The original of this RMH is of record and does not show this, with the Veteran's blue ink checkmark in the "NO" box indicating instead that he had no recurrent back pain.  The original does show the examiner's comments that he had a past history of back pain that had cleared.  No further elaboration of this history was provided.  Despite the lack of documentation describing this incident, the Board finds that the Veteran is competent to provide lay evidence of this injury.  Furthermore, the Veteran's account of the injury is deemed credible.  The RMH he has submitted is not credible evidence that he had recurrent back pain because it is inconsistent with the original.

The remaining question is a causal relationship exists between the Veteran's current back condition and the in-service fall.  To this end, the Veteran has not submitted a positive medical nexus opinion.  Instead, VA provided the Veteran with medical examinations in October 2012 and March 2017.

The October 2012 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's back condition was less likely than not incurred in or caused by the claimed injury.  She explained that there was no chronicity of back pain following military service and the Veteran's current spondylosis was at least as likely as not caused by numerous other factors including his weight, age, and employment as a fire fighter for over twenty years.

Similarly, the March 2017 VA examiner, after reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, found that it was not at least as likely as not that the Veteran has a lumbar spine disorder, to include arthritis, that was incurred in or caused by his reported in-service injury.   This opinion was accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner noted that the September 1968 record suggests that any in-service injury was transient and temporary since it had "cleared" or resolved.  This was supported by the lack of back complaints on subsequent reports of medical history and lack of abnormal spine findings on subsequent periodic examinations.  Additionally, the October 1989 VA general medical examination found not significant musculoskeletal abnormality or limited function.  A September 2001 private treatment record showed a two-week history of lower back pain after doing some heavy lifting at work without radicular symptoms, no tenderness to palpation of lumbar paraspinous muscles and assessment of lower back pain.  The two-week history supported the examiner's finding that this was an acute back condition rather than a chronic condition.  The examiner also noted subsequent back complaints in 2014 with similarly short histories.

The March 2017 examiner went on to explain that spondylosis was an inevitable result of aging, and are influenced by major and minor mechanical stresses, including injury, to the spine.  An acute spinal strain, such as could have occurred during a 1968 fall sustained while deployed in Vietnam, results from acute trauma, which tends to be temporary, causing stretching or tearing of muscles, tendons, ligaments or fascia, but not changes to the vertebrae or discs, and therefore would be unlikely to cause spinal degenerative disc disease or degenerative joint disease, which is more than likely related to ongoing repetitive injury.  This is consistent with the Veteran's reports on ongoing but intermittent lower back pain after separation.  The fact that the pain was intermittent would support that the lower back symptoms at that time were acute and transitory most likely related to new injuries or incidents.  This examiner found that the radiographic changes in this Veteran were most consistent with degenerative changes with bone spur formation that progressed to canal stenosis, listhesis and right lower extremity radiculopathy, rather than to an acute in-service trauma, especially since the X-rays changes and symptoms occurred over a period of time and are widespread in the spine column, including the cervical spine.  The most likely etiology of the current progressive lumbar spine was related to degenerative changes of aging, a long and robust occupational history of being a fireman/emergency medical technician, and his increase in BMI after separation, rather than to a fall while Vietnam.  Additionally, there was no line of duty determination or physical profile for a chronic lower back condition during his service in the Reserves that would support a chronic lumbar spine condition.

To the extent that the Veteran has argued that his current back condition is related to his in-service injury, the Board notes that the record does not support a finding of continuous symptomatology since the in-service injury or otherwise establish the type of readily lay observable cause-and effect relationship for which he would be competent to provide lay evidence of a medical nexus.  By his own July 1985 account, the Veteran returned to his unit after seeking treatment for his back pain and a few days later it felt a little better and the problem was forgotten.  This is inconsistent with an ongoing chronic condition.  As are the subsequent denials of recurrent back pain in the Veteran's reports of medical history.  Thus, the Board does not find credible lay evidence of etiology.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran has been service connected for posttraumatic stress disorder for the entirety of the appeals period with a rating of 70 percent.  This is sufficient to meet the schedular criteria for TDIU consideration since April 13, 2005.

He also has been service connected for umbilical hernia repair since September 13, 2006; for sinusitis since September 25, 2008; for diabetes mellitus type II with dermatitis like skin condition since April 19, 2012; for diabetic polyneuropathy of the sciatic and femoral nerves in the bilateral lower extremities since August 15, 2016; and for diabetic polyneuropathy of the radial nerves in the bilateral upper extremities since December 2, 2016.

The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At his September 2006 VA PTSD examination, the Veteran has reported that he retired from the Air Force Reserve in August 1998 and from the fire department in approximately 1997.  Since then, he worked part-time as a truck driver/loader for a freight company.  According to his July 2009 VA PTSD examination, he last worked in this capacity in June 2008.  

Turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board notes that the Veteran reports being completely unemployed since June 2008.  According to his July 2009 VA PTSD examination, he finally stopped working not because of his mental problems but because of his physical problems.  This is consistent with his Social Security Administration records.

According to his SSA Notice of Award, the Veteran became disabled on June 18, 2008.  This coincides with his left knee replacement surgery.  The supporting medical records for this award includes a Physical Residual Functional Capacity Assessment listing his primary diagnosis as status post left knee replacement and secondary diagnoses of chronic obstructive pulmonary disease, degenerative disc disease of the lumbar spine, and right knee osteoarthritis.  The Veteran is not service connected for any of these conditions.  As such, his SSA award does not provide support for his TDIU claim.

The Board has reviewed the medical evidence of record to determine whether the Veteran's service connected disabilities have rendered him unemployable.  To this end, there is no indication that the Veteran's umbilical hernia impacts his ability to work.  Similarly the July 2012 and February 2017 VA examiners found that the Veteran's diabetes did not impact his ability to work.  The October 2012 and March 2017 VA examiners likewise found that the Veteran's skin disability did not impact his ability to work.  

The July 2015 VA examiner found that the Veteran's PTSD had a mild impact on his ability to work in that his anger management problems may cause interpersonal conflict with some, but noted that he also has successful relationships.

The March 2017 VA examiner found that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  In an August 2016 disability benefits questionnaire, Dr. M.F. found that the Veteran's diabetic peripheral neuropathy did not impact his ability to work, but then noted that it would impact his ability to work if he was not retired.  This record does not contain any further elaboration of this impact.

Based on the above, the record shows that the Veteran's ability to work would be impacted by his PTSD and diabetic peripheral neuropathy; however, there is no indication that these disabilities, alone or in conjunction with his other service connected disabilities, would prevent employment.  The Veteran's PTSD would negatively impact his ability to work well with others, but has not been shown to prevent him from working with others.  Likewise, while some impairment due to diabetic peripheral neuropathy may be anticipated, these disabilities are noted to be mild in the bilateral upper extremities and moderate in the sciatic nerves of the bilateral lower extremities.  As such, the record does not show that the Veteran is unemployable due to service-connected disabilities so TDIU is not warranted.


ORDER

Service connection for low back disorder is denied.

TDIU is denied.



______________________________________________
JAMES G. RIENHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


